NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                      AUG 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 OLADEJI AMOS OMOJUWA,                                No. 15-73276

                                       Petitioner,    Agency No. A208-116-914

    v.
                                                      ORDER
 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:          SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Oladeji Amos Omojuwa, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards created

by the REAL ID Act. Ren v. Holder, 648 F.3d 1079, 1083-84 (9th Cir. 2011).

We review for abuse of discretion the denial of a continuance, Vargas-Hernandez

v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007), and review de novo claims of due

process violations in removal proceedings, Ibarra-Flores v. Gonzales, 439 F.3d
614, 620 (9th Cir. 2006). We deny in part and grant in part the petition for

review, and we remand.

      The IJ did not abuse his discretion in denying a further continuance for

Omojuwa to obtain counsel. See Biwot v. Gonzales, 403 F.3d 1094, 1099 (9th Cir.

2005) (listing factors to be considered when deciding what constitutes a reasonable

time to obtain counsel). Further, Omojuwa’s contention that the IJ violated his

due process rights by not providing an Akure interpreter fails because he has not

established prejudice. See Aden v. Holder, 589 F.3d 1040, 1046-47 (9th Cir.

2009).

      Substantial evidence does not support the agency’s adverse credibility

determination based on a lack of detail in Omojuwa’s testimony regarding his bank

protocols, or his non-responsiveness. See Ren, 648 F.3d at 1085-89 (credibility

findings not supported by the record). Substantial evidence does not support the

agency’s determination that, even if credible, Omojuwa did not establish past harm


                                         2                                     15-73276
rising to the level of persecution where the agency failed to consider death threats

against Omojuwa and the death of his brother in evaluating the aggregate harm.

See Andriasian v. INS, 180 F.3d 1033, 1042 (9th Cir. 1999) (death threats, made all

the more credible by the fact that the perpetrators had just murdered petitioner’s

neighbor, would alone be enough to establish past persecution). Further,

substantial evidence does not support the agency’s determination that Omojuwa

failed to show mistreatment by the government or individuals the government is

unwilling or unable to control where Omojuwa testified that his attacker informed

him he had been sent by the government, had a police escort, and showed

Omojuwa a government ID card. See Singh v. Gonzales, 494 F.3d 1170, 1173

(9th Cir. 2007) (remanding where the BIA failed to consider evidence).

      Thus, we grant the petition as to Omojuwa’s asylum, withholding of

removal, and CAT claims, and remand, on an open record, for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1093-96 (9th Cir.

2009).

      Omojuwa’s motion to extend time to file a reply brief and motion to appoint

counsel are denied as moot.




                                          3                                   15-73276
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       4                               15-73276